Case: 14-14637   Date Filed: 05/13/2015   Page: 1 of 5


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-14637
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:13-mi-00103-WBH



KYUNG L. TROTTER,

                                                           Plaintiff-Appellant,

                                  versus

MICHAEL D. AYRES, SR.,
TERESA COVINGTON-AYRES,

                                                        Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                             (May 13, 2015)

Before ED CARNES, Chief Judge, MARCUS and WILLIAM PRYOR, Circuit
Judges.

PER CURIAM:
                Case: 14-14637      Date Filed: 05/13/2015      Page: 2 of 5


       Kyung Trotter, proceeding pro se, appeals the dismissal of her Rule 60(b)

motion asking the district court to set aside a state court child custody order

allegedly procured through fraud upon the court. Trotter contends that the district

court erred when it found that it did not have subject matter jurisdiction to review

the state court’s resolution of her domestic dispute.

                                              I.

       Trotter endured a lengthy custody battle against the paternal grandparents of

her daughter Kiara. After the Superior Court of Cobb County, Georgia entered an

order granting Michael Ayres, Sr. and Teresa Covington-Ayres sole legal and

physical custody of Kiara, Trotter appealed all the way to the United States

Supreme Court, where her petition for a writ of certiorari was denied.

       Having exhausted direct appeals, Trotter sought a fresh start in the federal

district court. But instead of a complaint, she filed a motion under Federal Rule of

Civil Procedure 60(b), naming the Ayreses as defendants and asking the court to

declare that the custody order was “void ab initio” on the basis that it was procured

through the fraudulent actions of Trotter’s attorneys, Kiara’s guardian ad litem, and

the state court trial judge who entered the order, among others. She argued that the

Rooker-Feldman 1 doctrine did not bar the court from reviewing the state court’s

judgment because she sought relief not from legal error but from extrinsic fraud.

   1
     See D.C. Court of Appeals v. Feldman, 460 U.S. 462, 103 S. Ct. 1303 (1983); Rooker v.
Fidelity Trust Co., 263 U.S. 413, 44 S. Ct. 149 (1923).
                                              2
               Case: 14-14637     Date Filed: 05/13/2015   Page: 3 of 5


The district court rejected that argument and dismissed the motion for lack of

jurisdiction. This is Trotter’s appeal.

                                               II.

      We review de novo a district court’s determination of whether it has subject

matter jurisdiction. Sweet Pea Marine, Ltd. v. APJ Marine, Inc., 411 F.3d 1242,

1247 (11th Cir. 2005). We may affirm a district court’s decision for any reason

supported by the record. Cochran v. U.S. Health Care Fin. Admin., 291 F.3d 775,

778 n.3 (11th Cir. 2002).

      The district court properly dismissed Trotter’s action. To begin, Rule 60(b)

is not the appropriate vehicle to initiate an action in federal court. See Albra v.

Advan, 490 F.3d 826, 829 (11th Cir. 2007 ) (“[A]lthough we are to give liberal

construction to the pleadings of pro se litigants, we nevertheless have required

them to conform to procedural rules.”) (quotation marks omitted). But even

construing Trotter’s Rule 60(b) motion liberally as a complaint, we cannot discern

a basis for the court’s subject matter jurisdiction. Trotter asserted that various

individuals violated her due process rights, but the motion did not name those

individuals as defendants. She did not assert any federal claims against the

Ayreses. See 28 U.S.C. § 1331. To the extent she asserted state law claims against

them, she failed to allege diversity of citizenship or an amount in controversy

exceeding $75,000. See id. § 1332.


                                           3
               Case: 14-14637      Date Filed: 05/13/2015    Page: 4 of 5


       And even if Trotter’s allegations had presented a federal question or

established diversity of citizenship, the district court would have lacked subject

matter jurisdiction because of the Rooker-Feldman doctrine. That doctrine bars a

state-court loser from later enlisting a federal district court to reverse her state-

court loss. See Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284,

125 S. Ct. 1517, 1521–22 (2005). It applies when: (1) the plaintiff was the loser

in state court, (2) the plaintiff is complaining of an injury caused by the state

court’s judgment, (3) the state court’s judgment was “rendered before the district

court proceedings commenced,” and (4) the plaintiff is “inviting district court

review and rejection” of the state court’s judgment. Id. We must also find that the

claims barred by the doctrine were actually brought in state court or are

“inextricably intertwined” with the state court’s judgment. Casale v. Tillman, 558
F.3d 1258, 1260 (11th Cir. 2009) (quotation marks omitted).

      All of those conditions were met here. Trotter lost in state court and

complained of an injury — the loss of custody — caused by the state court’s

judgment. The judgment was rendered well before she commenced proceedings in

the district court, and she asked the court to review and reject it. Finally, to the

extent we can discern Trotter’s claims, it is clear that they were “inextricably




                                            4
                 Case: 14-14637        Date Filed: 05/13/2015         Page: 5 of 5


intertwined” with the state court judgment because a ruling in her favor would

have effectively nullified it. 2 See id.

       AFFIRMED.




       2
         Trotter contends that the custody order is exempt from Rooker-Feldman because it was
procured through fraud on the court. Even if this Court had recognized a fraud exception to that
doctrine, which it has not, Trotter’s argument is little more than a claim that the state court result
was wrong and the only possible reason for it was fraud. That argument is without merit.
                                                  5